*142The opinion of the court was delivered by
Lippincott, J.
The summons in this case was issued on July 28th, 1898, and made returnable on August 10th, 1898. The venue has been laid in the county of Atlantic. The action is upon contract and was merely transitory.
The facts which are agreed upon and undisputed are that the defendant is a domestic corporation and its principal office is in the city of Camden. The plaintiff is not a resident of the county of Atlantic and is not a resident of this state. The summons was served on the defendant by the sheriff of, and in, the county of Camden.
If the direction of the statute be followed, the venue should have been laid in the county in which process was served. Gen. Stat., p. 2571, § 230; Bell v. Morris Canal Co., 3 Gr. 63; Ackerson v. Erie Railway Co., 2 Vroom, 309.
The practice established by the statute should be followed, and if it is not, the court will change the venue to conform to the statute, unless there be special circumstances which move the discretion of the court otherwise. Worley v. Scudder, 5 Halst. 231; Dauchy v. Taylor, 4 Id. 96; Mc-Menony v. Williamson, 6 Id. 316; Kerr v. Bank of New Brunswick, 1 South. 363.
An order may be entered changing the venue to the county of Camden. This order is made, with costs.